UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended December 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File No. 0-21820 KEY TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Oregon (State or jurisdiction of incorporation or organization) 93-0822509 (I.R.S. Employer Identification No.) 150 Avery Street Walla Walla, Washington 99362 (Address of principal executive offices and zip code) (509)529-2161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ý Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý The number of shares outstanding of the registrant's common stock, no par value, on January 31, 2012 was 5,347,069 shares. Table of Contents KEY TECHNOLOGY, INC. FORM 10-Q FOR THE THREE MONTHS ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements Unaudited condensed consolidated balance sheets, December 31, 2011 and September 30, 2011 3 Unaudited condensed consolidated statements of operations for the three months ended December 31, 2011 and 2010 4 Unaudited condensed consolidated statements of cash flows for the three months ended December 31, 2011 and 2010 5 Notes to unaudited condensed consolidated financial statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 SIGNATURES 25 EXHIBIT INDEX 26 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2011 December 31, September 30, (in thousands) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $258 and $251, respectively Inventories: Raw materials Work-in-process and sub-assemblies Finished goods Total inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property, plant and equipment, net Deferred income taxes Goodwill Investment in Proditec Intangibles and other assets, net Total $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll liabilities and commissions Customers' deposits Accrued customer support and warranty costs Customer purchase plans Income taxes payable 5 15 Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Shareholders' equity: Common stock Retained earnings and other shareholders' equity Total shareholders' equity Total $ $ See notes to unaudited condensed consolidated financial statements. 3 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (in thousands, except per share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles 4 4 Total operating expenses Gain on disposition of assets 1 - Earnings (loss) from operations ) Other income (expense) ) ) Earnings (loss) before income taxes ) Income tax expense (benefit) ) Net earnings (loss) $ ) $ Net earnings (loss) per share - basic $ ) $ - diluted $ ) $ Shares used in per share calculations - basic Shares used in per share calculations - diluted See notes to unaudited condensed consolidated financial statements. 4 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: (Gain) loss on disposition of assets (1 ) - Foreign currency exchange (gain) loss 35 ) Depreciation and amortization Share based payments Excess tax benefits from share based payments 26 (3 ) Deferred income taxes ) Deferred rent (8 ) ) Bad debt expense 12 ) Changes in assets and liabilities: Trade accounts receivable ) Inventories ) ) Prepaid expenses and other current assets 26 Income taxes receivable ) 3 Accounts payable 66 ) Accrued payroll liabilities and commissions ) ) Customers’ deposits ) ) Accrued customer support and warranty costs ) Income taxes payable ) ) Other accrued liabilities 21 ) Other (2
